Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) dated as of
March 21, 2013, among Walter Energy, Inc., a Delaware corporation, Western Coal
Corp., a corporation existing under the laws of the Canadian province of British
Columbia, Walter Energy Canada Holdings, Inc., a corporation existing under the
laws of the Canadian province of British Columbia (together with Walter
Energy, Inc. and Western Coal Corp, collectively, the “Borrowers”), the
Subsidiary Guarantors party hereto, the Lenders party hereto from time to time
and Morgan Stanley Senior Funding, Inc., as Administrative Agent.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided to such terms in the Credit
Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders and Morgan Stanley Senior Funding, Inc., as
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 1, 2011 (as amended by the First Amendment to Credit Agreement dated as of
January 20, 2012, as further amended by the Second Amendment to Credit Agreement
dated as of August 16, 2012, as further amended by the Third Amendment to Credit
Agreement dated as of October 29, 2012, and as further amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

 

WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.                                        Amendments and Modifications to Credit
Agreement.

 

1.              Section 1.01 of the Credit Agreement is hereby amended by
inserting in the appropriate alphabetical order the following new definitions:

 

“Fourth Amendment” shall mean that certain Fourth Amendment to this Agreement,
dated as of March 21, 2013, by and among, the Borrowers, the Subsidiary
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.”

 

“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.”

 

2.              Section 4.01(f) of the Credit Agreement is hereby amended by
deleting the text “that is consummated prior to the first anniversary of the
Effective Date” and inserting the text “that is consummated during the period
commencing on the Fourth Amendment Effective Date and ending on the date
occurring six months following the Fourth Amendment Effective Date”.

 

3.              Section 10.07 of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“10.07.        Interest Coverage Ratio.  The U.S. Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of a
Fiscal Quarter of the U.S. Borrower set forth below to be less than the ratio
set forth opposite such Fiscal Quarter below (a) in Column A below or (b) if the
U.S. Borrower (x) shall have incurred Senior Unsecured Notes pursuant to
Section 10.04(xxi)

 

--------------------------------------------------------------------------------


 

in an aggregate principal amount of at least $250,000,000 and (y) shall have
used the net cash proceeds thereof to repay outstanding Term Loans in an
aggregate principal amount of at least the lesser of (i) an amount equal to 100%
of such net cash proceeds and (ii) $250,000,000, in each case, in accordance
with this Agreement on or prior to the date occurring six months following the
Fourth Amendment Effective Date, in Column B below:

 

 

 

Column
A

 

Column
B

 

Fiscal Quarter Ending 

 

Ratio

 

Ratio

 

December 31, 2012

 

2.00:1.00

 

2.00:1.00

 

March 31, 2013

 

2.00:1.00

 

1.50:1.00

 

June 30, 2013

 

2.00:1.00

 

1.50:1.00

 

September 30, 2013

 

2.00:1.00

 

1.25:1.00

 

December 31, 2013

 

2.00:1.00

 

1.25:1.00

 

March 31, 2014

 

2.50:1.00

 

1.50:1.00

 

June 30, 2014

 

3.00:1.00

 

1.50:1.00

 

September 30, 2014

 

3.00:1.00

 

1.75:1.00

 

December 31, 2014

 

3.00:1.00

 

1.75:1.00

 

March 31, 2015

 

3.00:1.00

 

2.00:1.00

 

June 30, 2015

 

3.00:1.00

 

2.25:1.00

 

September 30, 2015

 

3.00:1.00

 

2.50:1.00

 

December 31, 2015

 

3.00:1.00

 

2.50:1.00

 

March 31, 2016 and each Fiscal Quarter ending thereafter

 

3.00:1.00

 

3.00:1.00

 

 

II.                       Miscellaneous Provisions.

 

1.              In order to induce the Lenders to enter into this Fourth
Amendment, the Borrowers hereby represent and warrant that:

 

(a)                                 no Default or Event of Default exists as of
the Fourth Amendment Effective Date (as defined below), both before and
immediately after giving effect to this Fourth Amendment; and

 

(b)                                 all of the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on the Fourth Amendment Effective Date, both
before and after giving effect to this Fourth Amendment, with the same effect as
though such representations and warranties had been made on and as of the Fourth
Amendment Effective Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

 

2.              This Fourth Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now

 

2

--------------------------------------------------------------------------------


 

have or may have in the future under or in connection with the Credit Agreement,
the Credit Documents or any of the other instruments or agreements referred to
therein.

 

3.              By executing and delivering a counterpart hereof, the Borrowers
and each Subsidiary Guarantor hereby agrees that all Loans shall be guaranteed
and secured pursuant to and in accordance with the terms and provisions of each
of the U.S. Guaranty and Collateral Agreement and the Canadian Guaranty and
Collateral Agreement and the other Security Documents in accordance with the
terms and provisions thereof.

 

4.              This Fourth Amendment may be executed in any number of
counterparts (including by way of facsimile or other electronic transmission)
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrowers and the Administrative Agent.

 

5.              THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

6.              This Fourth Amendment shall become effective on the date (the
“Fourth Amendment Effective Date”) when each of the following conditions shall
have been satisfied:

 

(i)                                     no Default or Event of Default exists as
of the Fourth Amendment Effective Date, both before and immediately after giving
effect to this Fourth Amendment;

 

(ii)                                  all of the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on the Fourth Amendment Effective Date, both
before and after giving effect to this Fourth Amendment, with the same effect as
though such representations and warranties had been made on and as of the Fourth
Amendment Effective Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

 

(iii)                               the Borrowers and the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention:  Michael Brown (facsimile number: 212-354-8113 /
e-mail address: michael.brown@whitecase.com); and

 

(iv)                              the Borrowers shall have paid to the
Administrative Agent (or its applicable affiliate) all fees (other than the
Amendment Fee (as defined below), which shall be paid in accordance with
Section 7 below), costs and expenses (including, without limitation, reasonable
legal fees and expenses) payable to the Administrative Agent (or its applicable
affiliate) to the extent then due.

 

7.              The Borrowers hereby agree that, so long as the Fourth Amendment
Effective Date occurs, they shall pay to the Administrative Agent on behalf of
each Lender which delivers to the Administrative Agent (or its counsel) an
executed counterpart hereof by 12:00 Noon (New York City time) on March 21, 2013
(or, if later, on the Fourth Amendment Effective Date), a non-refundable cash
fee (the “Amendment

 

3

--------------------------------------------------------------------------------


 

Fee”) in Dollars in an amount equal to 25.0 basis points (0.25%) of the sum of
the aggregate principal amount of such Lender’s Term Loans and the Revolving
Loan Commitment of such Lender outstanding or in effect, as applicable, as of
the Fourth Amendment Effective Date.  The Amendment Fee shall be paid by the
Borrowers to the Administrative Agent for distribution to the relevant Lenders
not later than the Business Day following the Fourth Amendment Effective Date.

 

8.              This Fourth Amendment shall constitute a “Credit Document” for
purposes of the Credit Agreement and the other Credit Documents.

 

9.              From and after the Fourth Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

 

*      *      *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first above
written.

 

 

 

 

WALTER ENERGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Assistant Treasurer and Interim Treasurer

 

 

 

 

 

WESTERN COAL CORP.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

WALTER ENERGY CANADA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

0847918 B.C. LTD.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

PINE VALLEY COAL LTD.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

0541237 B.C. LTD.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

[Signature Page to Fourth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

WOLVERINE COAL LTD.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

BLUE CREEK SALES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

CLEARWATER ENERGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

HAMER PROPERTIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

J.W.I. HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

[Signature Page to Fourth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

LAND HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

WALTER COKE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

[Signature Page to Fourth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

WALTER LAND COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

 

Name: Michael Griffin

 

 

Title: Treasurer

 

 

[Signature Page to Fourth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

 

Name:

Stephen B. King

 

 

 

Title:

VP

 

 

[Lender Signature Pages Omitted]

 

 

[Signature Page to Fourth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------